ORDER

PER CURIAM.
AND NOW, this 17th day of December, 2004, L. Van Stillman having been disbarred on consent from the practice of law in the State of Florida by Order of the Supreme Court of Florida dated May 6, 2004; the said L. Van Stillman having been directed on September 28, 2004, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that L. Van Stillman is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.